Opinion filed January 6, 2022




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-21-00182-CV
                                    __________

                           JODI THEBO, Appellant
                                         V.
 RICHARD KING, KIMBERLY PECK, AND ZACH WHEELER,
                     Appellees


                 On Appeal from the County Court at Law No. 2
                             Taylor County, Texas
                         Trial Court Cause No. 7307


                      MEMORANDUM OPINION
      Appellant, Jodi Thebo, filed a pro se notice of appeal from a judgment of
eviction entered by the trial court. Appellant’s brief was originally due to be filed
in this court on or before November 8, 2021. On December 3, the clerk of this court
notified Appellant that his brief was past due and that this court, on its own motion,
had granted an extension. In the December 3 letter, we informed Appellant that the
failure to file his brief in this court on or before December 13, 2021, could “result
in dismissal of the appeal.” See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
      As of this date, Appellant has not filed a brief. Based upon Appellant’s failure
to prosecute this appeal in a timely manner, we conclude that this appeal should be
dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
      Accordingly, we dismiss this appeal for want of prosecution.


                                                    PER CURIAM


January 6, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2